Citation Nr: 1606417	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  This matter was remanded in January 2015.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a bilateral knee disability, to include degenerative arthritis, is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability, to include degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, VA examination report, and lay evidence are associated with the record.  The Veteran also underwent VA examination in connection with his claim in April 2015.  Upon review, the Board finds the VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a bilateral knee disability.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the January 2015 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The August 2014 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a bilateral knee disability as a result of active duty service.  Specifically, he contends that he injured his knees in training exercises during service.  Alternatively, he asserts that he had a pre-existing injury which was aggravated by service.

With respect to a current disability, in April 2015 a VA examiner diagnosed degenerative arthritis of the bilateral knees.  The examiner also noted that the Veteran had been diagnosed with patellar maltracking with subsequent chondromalacia of the left knee following an October 2003 surgery, but that the condition was not evident upon clinical examination or x-ray.  As such, the Board finds the Veteran has established a current disability of degenerative arthritis of the bilateral knees for purposes of service connection.

With respect to an in-service event or injury, the Veteran's service treatment records note complaints of left knee pain in May 1995 after a reported injury while exiting a wet trainer, as well as a June 1997 separation report of occasional left knee pain due to mild ligament sprain from playing basketball.  While there is no report of right knee injury noted in the service treatment records, the Veteran has asserted that he hurt both knees while taking part in fire escape training exercises during service, and from repeatedly hitting his knees on submarine hatches.  As such, the Board finds the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the only competent medical opinion of record is the April 2015 VA opinion, which is negative to the Veteran's claim.  The examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner noted the Veteran's documented in-service left knee injury in May 1995, and pointed to the fact that the Veteran had been returned to full duty after the injury.  The examiner also commented on the report of mild ligament sprain in the left knee upon separation.  However, the examiner opined that the Veteran's most recent x-ray findings, from April 2015, were indicative only of a new condition which was not present on previous results, including an April 2003 MRI of the left knee.  The x-ray demonstrated degenerative arthritis, which the examiner noted is caused by wear and tear and mechanical stress on the joint.  As the degenerative changes were noted to be minimal on the April 2015 diagnostic study, the examiner opined that it was unlikely that the degenerative process would be linked to an injury occurring in 1995, or even years prior to service, and is more likely caused by the usual normal process of aging.

Additionally, although arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the April 2015 examiner opined that the Veteran's degenerative arthritis was a new condition which was not present in earlier testing, include in 2003.  As such, the evidence does not show that arthritis manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  

The Board notes that the Veteran has also asserted a theory of service connection based on a pre-existing condition which was aggravated by service.  However, a veteran is presumed to be in sound condition on entry into service except for any disability noted on examination for entry, or where clear and unmistakable evidence establishes that an injury pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's high school football injury was not noted upon entrance, but was instead indicated upon examination when the Veteran reported for submarine duty.  It was not noted which knee had been injured.  Furthermore, the Veteran reported at that time that the sprain had healed well, and he was found fit for duty.  As the Veteran's knee condition was not noted upon entrance into service and was noted to have healed, and as the April 2015 VA examiner also found that the Veteran's current knee disability was a new condition, the Board finds that it has not been established that the Veteran had a knee disability which clearly and unmistakably pre-existed and was clearly and unmistakably not aggravated by service.  Therefore, the presumption of soundness has not been rebutted and the Veteran is presumed sound at service entrance.

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, and has considered the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board notes that while the Veteran testified during his August 2014 hearing that he has had symptoms of pain and looseness of the knees since service, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the etiology of a knee disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinion of the Veteran as to whether a current disability is related to active duty does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






ORDER

Entitlement to service connection for a bilateral knee disability, to include degenerative arthritis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


